DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
	All rejections not reiterated herein have been withdrawn.

Claim Objections
Claims 3 and 19 are objected to because of the following informalities:  the claim recites “captures on non-cell analyte” which is not proper grammatical English.  Claim 3 ends with a “;” which is improper punctuation. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-40, 42-44 and 46-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a relevant sample volume” in lines 20 and 24 of the claim.  It is unclear whether the relevant sample volume is the same sample volume in lines 20 and 24 or whether another relevant sample volume is being referenced in line 24 of the claim.
Claim 1 recites “the detection agent” in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the detection agent” in the claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim 3 recites “the processor” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites that the spacers are scale-markers.  The term “scale-markers” is rendered vague and indefinite.  “Scale-marker” is not considered a term of the art so it is unclear what structure encompasses a “scale-marker”.  The specification’s teaching that spacers are used as scale-markers implies that scale-markers are a function, rather than a structure, but does not make clear how the spacers are structured in order to be considered scale-markers.
Claim 19 recites “the labeled detection agent” in line 2 of the claim.  This limitation lacks antecedent basis in the claims.  The claim further recites “a labeled detection agent” in the last 2 lines of the claim.  It is unclear whether this is the same labeled detection agent as recited in line 2 or an additional labeled detection agent. 
Claim 33 is dependent from claim 1.  Claim 1 recites the particles distributed in one of the sample contact areas of the plates.  Claim 33 recites the particles mixed with the sample prior to depositing the sample into the device.  It is unclear how the particles are both present on the device as recited in claim 1 and also mixed with the sample prior to being deposited on the device as recited in claim 33.
Claim 47 recites “said one or more first capture agents” and “said one or more second capture agents”.  There is insufficient antecedent basis for these limitations in the claims.
Claims 49 and 50 recites “the first plurality of particles” and “the second plurality of particles”, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claim 52 recites “said space” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claims.  Claim 52 is dependent from claim 1 and recites one or more spacers.  It is unclear whether these are intended to be the same spacers as recited in claim 1 or whether additional spacers are present in the device.
Claim 56 recites “said space” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claims.
	Claims 59-61 recite “said space”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 64 recites “said cell dye” and “said one or more second values”.  There is insufficient antecedent basis for these limitations in the claims.
Claims 65 and 66 recite “said one or more first values” and “said one or more second values” in the claim.  There is insufficient antecedent basis for these limitations in the claims.
Claim 67 recites “said infection”. There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee and common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 1, 3-11, 13-14, 17-18, 20-24, 27-29, 31, 33-34, 36, 38, 40, 42, 43, 52-56 and 58-67 is/are rejected under 35 U.S.C. 102(a)(1) or in the alternative 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (WO 2017/027643; the PG Pub equivalent document US 2018/0156775 is used for citations).
Chou et al. teach a device for assaying a target analyte in a sample comprising:
a first plate, a second plate, a plurality of spacers (par. 70), a plurality of particles and a capture agent (label is a bead attached to an analyte through a capture agent, par. 909), wherein:
the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration (par. 75-76);
each of the plates has, on its respective surface, a sample contact area for contacting a sample (par. 73) that contains cells and a non-cell analyte (analyte may be non-cell, par. 33 and 165);
the spacers comprise an array of pillars that have a uniform height (par. 273) of 100 microns or less, which is encompassed by the recited range of 150 microns or less, and are fixed on the first plate (par. 221);
the particles have a size of 10 to 50 microns (par. 940), which is encompassed by the recited range of 0.2 to 100 microns, are equal to or less than the height of the spacers (spacers are 100 microns, which is equal to or less than 10 to 50 microns), and are, in an open configuration distributed in one of the sample contact areas (beads used as labels are precoated on the plates, par. 940); and
a capture agent attached on the particles, wherein the capture agent binds the non-cell analyte (par. 909);
wherein in the open configuration, the two plates are separated apart, and the sample is deposited on one or both plates (par. 75);
wherein in the closed configuration, which is configured after a sample is deposited in the open configuration, a relevant sample volume is compressed by the two plates into a layer of substantially uniform thickness and is substantially stagnant relative to the two plates, and the uniform thickness of the layer is confined by the plates and is regulated by the plates and the spacers (par. 180);
wherein a relevant sample volume is the portion of the sample in which the non-cell analyte and target cells are analyzed (par. 296), and
wherein the capture agent specifically binds the non-cell analyte (par. 909).
Although Chou et al. do not specifically teach the sample comprising a target cell and an assay for the target cell, it is noted that the sample, and by extension the cells and non-cell analyte, are not claimed as part of the device.  As such, the device must only be capable of use with a sample comprising a target cell and non-cell analyte.  Chou et al. teach that the sample may be a clinical sample including tissues or bodily fluids (par. 720) which necessarily contain cells and the disclosed non-target analyte.  Chou et al. also teach the structural features required for the instant claims and is therefore considered capable of use to assay a target cell and a non-cell analyte.
Chou et al. also fail to specifically teach the height of the spacers and the geometry of the particles are configured to make, in the closed configuration, no significant overlaps between the target cells and particles.  At par. 484, Chou et al. do discuss the advantage of non-overlapping target cells.  Since the target cells are not claimed as part of the device, and Chou et al. teach the structural limitations required of the claimed device, the height and geometry of Chou et al. is considered capable of providing no significant overlaps between target cells and particles.
With respect to claims 3, 8 and 10, Chou et al. teach an apparatus comprising the device of claim 1, an imager that images a relevant sample volume (par. 926); and a processor that processes the image and is capable of detecting non-cell analyte by analyzing the images of particles and detect the target cell analyte (identifying and counting individual binding events indicates capability of counting both a non-cell analyte based on binding to particles and detection of target cell analyte).
With respect to claim 4, Chou et al. teach a kit comprising the device of claim 1 (par. 1034) and a labeled detection reagent (par. 30, 68, 360, 388 and 389), wherein the detection agent binds specifically to the non-cell target analyte (par. 389).
With respect to claim 5, Chou et al. teach the spacers are scale-markers (par. 82).
With respect to claim 6, Chou et al. teach the particles on the same plate that the spacers are fixed on (par. 940).
Claims 9, 11 and 22 are drawn to functional limitations of the device where the number of particles in the relevant sample volume are configured to be at least 10.  The prior art needs only to be capable of performing any recited functional limitation. Chou et al. teach a relevant portion volume and particles distributed in the sample volume and therefore are considered capable of imaging and analyzing at least 10 particles in the relevant sample volume.
With respect to claim 7, Chou et al. teach the distance between two spacers is predetermined (par. 74).
With respect to claim 13, Chou et al. teach the spacers fixed onto a surface of the second plate (spacers are fixed on either plate, par. 74).
With respect to claim 14, Chou et al. teach the spacers in a periodic array (par. 273).
With respect to claims 17 and 18, Chou et al. teach the device further comprising a staining reagent (par. 79) and a labeled detection agent dry coated on one of the sample contact areas (par. 79).
With respect to claim 20, Chou et al. teach the spacers are periodic and have a period of 1 to 100 microns (par. 503), which is encompassed by the recited range of 120 microns or less.
With respect to claims 21, 23 and 24, Chou et al. teach one of the plates is flexible and the thickness of the plate satisfying the recited formula (par. 81), the filling factor satisfying the recited formula and the Young’s modulus of the flexible plate in the range of 60-750 GPa-microns (par. 81).

Claims 27 and 28 are drawn to detection of the non-cell analyte, which is a method of using the device and does not impart any structural limitations on the device.  So long as the prior art is capable of performing any recited functional limitation, it meets the claims.  Chou et al. teach the required structural limitations of the recited device and is therefore considered capable of functioning to provide the detection images and analysis of the images recited in claims 27 and 28.
With respect to claim 29, the claimed images are a functional limitation of the device and are therefore not claimed as part of the device.  The device of Chou et al. teach the same structural limitations as those required for the claimed device and are therefore considered capable of having two or more images of a common area of a sample containing a particle.
With respect to claim 31, Chou et al. teach the device further comprising a reagent coated onto a surface of the first plate or second plate (par. 79).
Claims 33 and 34 are drawn to a functional limitation of the device that does not impart any structural limitations on the claimed device.  Chou et al. the same device as recited in the instant claims and therefore is considered capable of having particles mixed with the sample prior to depositing the sample into the device or disposing the particles on the plate prior to depositing the sample and then mixed with the sample upon deposition of the sample onto the device.
With respect to claim 36, Chou et al. teach the particles having a maximum dimension of 50 microns, which is encompassed by the recited range of 0.05 to 100 microns (par. 939).
Claim 38 is drawn to a method of using the device by providing a labeled detection agent, which does not impart any structural limitations on the device.  The prior art must only be capable of having the method step performed within the device. Chou et al. teach a step of providing a labeled detection agent that specifically binds to a binding site of the non-cell analyte that is different from the capture agent (par. 421).
With respect to claim 40, Chou et al. teach the spacers having the same shape and dimensions (par. 173).
Claim 42 is drawn to a method of using the device that does not impart any structural limitations on the claimed device. The prior art must only be capable of being used in the same manner to meet the claims.  Chou et al. teach the same device as recited in the instant claims and therefore is considered capable of determining values corresponding to analyte and cells using a mobile device.
With respect to claim 43, Chou et al. teach the particles are removably coupled to the first plate (labeled particles may be the reagent taught in par. 79 and is coated with a time release such that the particle is released from the plate, par. 940).
With respect to claims 52 and 53, Chou et al. teach the spacers within the space disposed along the first plate and spacers determine a distance between the first and second plate (par. 180).
With respect to claims 54 and 56, Chou et al. teach the spacer length being 100 microns or less and also being the thickness of the sample (par. 221), which is encompassed by the recited range of not more than 100 microns.
With respect to claim 55, the cells are not claimed as part of the device, therefore the device of Chou et al. is capable of use with a cell having a diameter that is less than or equal to or less than the length of the spacer.
With respect to claim 58, Chou et al. teach the plurality of particles having a maximum dimension of 5 microns (par. 939), which is encompassed by the recited range of about 5 microns.
 With respect to claims 59, 60, 63 and 64, the cells are not claimed as part of the device and are therefore considered functional limitations of the device.  The Chou et al. teach the same device recited by the instant claims.  Therefore the device of Chou et al. is considered capable of use with the claimed cells and cell dye.
Claims 61 and 62 are drawn to a functional limitation of obtaining images of the device and is therefore a functional limitation of the device that does not impart any structural limitations on the device. Chou et al. teach the same device recited by the instant claims and is therefore considered capable of performing the same functional limitations.
Claims 65-67 are drawn to functional limitations of the device used with an algorithm and classifying a level of infection in a subject.  The functional limitations do not impart any structural limitations on the device.  Chou et al. teach the same device recited by the instant claims and is therefore considered capable of performing the same functional limitations.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-16, 20-26, 29-34, 36-38, 40, 43-44, 46, 47 and 49-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9-10, 13, 18, 19, 21, 26, 33-35, 37, 83, 84, 86, 107, 108, 111, 116-117, 121, 126 of copending Application No. 16/621,185 (reference application ‘185). Although the claims at issue are not identical, they are not patentably distinct from each other. Although ‘185 recites additional elements not recited in the instant claims, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘185 recites a device for assay comprising:
a first plate, a second plate, a plurality of spacers, a plurality of particles and a capture agent (claim 1), wherein: 
the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration (claim 1);
each of the plates has, on its respective surface, a sample contact area for contacting a sample suspected of containing a non-cell analyte and target cells (claim 1, 121 and non-cell analyte, claims 107 and 108);
the spacers comprise an array of pillars (claim 2) having a uniform height of 100 microns or less, which is encompassed by the recited range of 150 microns or less, and are fixed on the first plate (claim 1);
the particles have a size equal to the height of the spacers (claim 9) and are distributed in one of the sample contact areas (claim 1); and
a capture agent attached on the particles, wherein the capture agent binds a non-cell analyte (claim 1); 
wherein in the open configuration, the two plates are separated apart, and the sample is deposited on one or both plates (claim 1); 
wherein in the closed configuration, which is configured after a sample is deposited in the open configuration; a relevant sample volume is compressed by the two plates into a layer of uniform thickness and the uniform thickness is confined by the plates and regulated by the plates and the spacers (claim 1);
wherein a relevant sample volume is the portion of the sample that the non-cell analyte and the target cells are analyzed (claim 7); and
wherein the capture agent binds specifically to the non-cell analyte (anti-CRP antibody binds specifically to CRP, claims 111 and 116).
Although ‘185 does not specifically recite the height of the spacers and the geometry of the particles are configured to make, in the closed configuration, no significant overlap between one or more target cells, between the particles and between the cells and the particles, this limitation is drawn to a functional limitation of the device to eliminate overlap between sample components.  When a functional limitation is claimed, the prior art need only be capable of performing the recited functional limitation.  In the instant case, the sample, and by extension the overlap of sample components, are not claimed as part of the device.  ‘185 teaches the sample structural components of the device required by the instant claims and is therefore considered of providing no overlap in a closed configuration. 
With respect to claim 2, ‘185 recites a method comprising: providing a device of claim 1; depositing a sample that contains a target cell and a non-cell analyte on the device; having, after b, the two plates in the closed configuration with a labeled detection agent in the sample; imaging, using an imager and in the closed configuration of the plates, an image of the targeted cell and the labeled detection agent in the sample; and analyzing the images to detect an existence or amount of the analyte in the sample, wherein the capture agent specifically binds the analyte (claim 26).
With respect to claims 3, 8 and 10, ‘185 recites an apparatus comprising the device of claim 1; an imager that takes an image of the sample volume (claims 33 and 35) and a processor configured to process the image (claim 35).
With respect to claim 4, ‘185 recites the device of claim 1; and a labeled detection agent (claim 83), wherein the detection agent binds specifically to the non-cell analyte (claim 83). 
With respect to claim 5, ‘185 does not specifically teach the spacers are scale-markers, but this limitation is considered a function of the spacers.  The reference document needs only to be capable of performing any recited functional limitations.  Since ‘185 teaches spacers having the same structural limitations as those recited in the instant claims (claims 1 and 2) it is considered to be capable of functioning as a scale-marker.
With respect to claim 6, ‘185 recites, wherein in an opening configuration, the particles are on the first plate, which is the same plate as the spacers (claim 1).
With respect to claim 7, ‘185 recites the distance between two spacers is predetermined (claim 2).
Claims 9, 11 and 22 are drawn to functional limitations of the device where the number of particles in the relevant sample volume are configured to be at least 10.  ‘185 teaches a relevant portion volume and particles distributed in the sample volume and therefore are considered capable of imaging and analyzing at least 10 particles in the relevant sample volume.
With respect to claim 14, ‘185 recites the spacers in a periodic array (pillars are uniform and fixed at a predetermined inter-spacer distance and are therefore in a periodic array (claim 2).
With respect to claims 15 and 16, ‘185 recites the plurality of particles are randomly or periodically distributed in the sample contact area (claims 3 and 4).
With respect to claim 20, ‘185 recites the spacers are periodic and have a period of 120 microns or less (claim 19).
With respect to claim 21 and 24, ‘185 recites the plates are flexible (claim 2), the Young’s modulus of the flexible plate and fourth power of the ISD divided by the thickness and the Young’s modulus are within the recited ranges (claim 21).
With respect to claim 23 and 24, ‘185 recites the spacer having center to center distance of 120 microns or less, which is encompassed by the recited range of 200 microns or less (claim 19) and the Young’s modulus of the spacers times the filling factor of the spacers is equal to 20 MPa with the same filling factor calculation as claimed (claim 2).
With respect to claims 25 and 26, the methods are recited in claim 26 of ‘185.
With respect to claim 29, the claimed images are a functional limitation of the device and are therefore not claimed as part of the device.  The device of ‘185 recites the same structural limitations as those required for the claimed device and are therefore considered capable of having two or more images of a common area of a sample containing a particle.
With respect to claim 30, ‘185 recites the device further comprising an imager that images a dark field image and a bright field image (claim 48).
With respect to claim 31, ‘185 recites a reagent coated onto the first or second plate (claim 84).
With respect to claim 32, ‘185 recites the diameter of the particles is equal to the spacer height and therefore produces a monolayer between the plates with no overlap between the particles (claim 9).
Claims 33 and 34 are drawn to a functional limitation of the device that does not impart any structural limitations on the claimed device.  ‘185 recites the same device as recited in the instant claims and therefore is considered capable of having particles mixed with the sample prior to depositing the sample into the device or disposing the particles on the plate prior to depositing the sample and then mixed with the sample upon deposition of the sample onto the device.
With respect to claim 36, ‘185 recites the particles having a diameter in the range of 1 nm to 200 microns (claim 94), which partially encompasses the recited range of having a maximum dimension of 0.05 microns to 100 microns.
With respect to claims 37 and 38, ‘185 recites the analyte detected using a competitive assay with a labeled competitive detection agent (claim 87) or a non-competing assay where a labeled detection agent that binds to another binding site different from the capture agent is provided (claim 86).
With respect to claim 40, ‘185 recites the spacers having the same shape and dimensions (claims 2 and 18).
Claim 42 is drawn to a functional limitation that does not impart any structural limitations on the claimed device. ‘185 recites the same device as recited in the instant claims and therefore is considered capable of determining values corresponding to analyte and cells using a mobile device.
With respect to claim 43, ‘185 recites the particles are temporarily fixed on the first plate and therefore are considered removably coupled to the first plate (claim 6).
With respect to claim 44, ‘185 recites the particles made from the materials of claim 44 (claim 117).
With respect to claim 46, ‘185 recites the plurality of particles comprising first and second particles having first and second capture agents immobilized respectively thereto (claim 34).
With respect to claim 47, ‘185 recites first capture agents associating with a first epitope on an analyte and second capture agents associating with a second epitope on the analyte (claim 86).
With respect to claims 49 and 50, ‘185 recites the particles selected from glass particles (claim 117) and the second plurality of particles being a fluorescent molecule (claim 126). 
With respect to claim 51, ‘185 recites that the first and second capture agents specifically associate with the analyte (claim 1).
With respect to claim 52, ‘185 recites the device comprising one or more spacers within the space and disposed along the first plate (claims 1 and 2).
With respect to claim 53, ‘185 recites the spacers determine a distance between the first plate and the second plate (claim 1).
With respect to claim 54, ‘185 recites the spacer height is between 0.1 and 3 microns, which is encompassed by the recited range of at least about 3 microns (claim 13).
With respect to claim 55, the cells are not claimed as part of the device, therefore the device is capable of use with a cell having a diameter that is less than or equal to or less than the length of the spacer.
With respect to claim 56, ‘185 recites the thickness of the sample is regulated by the spacer height which is 0.1 to 3 microns (claim 13), which is encompassed by the recited range of at least about 3 microns.
With respect to claim 57, ‘185 recites the plurality of particles having various shape (claim 37).
With respect to claim 58, ‘185 recites the particles having a diameter the same height as the spacer (claim 9) and the spacer height being 10 microns (claim 10), which is a particle maximum dimension of about 10 microns.
With respect to claims 59, 60, 63 and 64, the cells are not claimed as part of the device and are therefore considered functional limitations of the device.  The reference ‘185 recites the same device recited by the instant claims.  Therefore the device of ‘185 is considered capable of use with the claimed cells and cell dye.
Claims 61 and 62 are drawn to a functional limitation of obtaining images of the device and is therefore a functional limitation of the device that does not impart any structural limitations on the device. The reference ‘185 recites the same device recited by the instant claims and is therefore considered capable of performing the same functional limitations.
Claims 65-67 are drawn to functional limitations of the device used with an algorithm and classifying a level of infection in a subject.  The functional limitations do not impart any structural limitations on the device.  The reference ‘185 recites the same device recited by the instant claims and is therefore considered capable of performing the same functional limitations.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 5, 8, 9, 11, 19, 22, 29, 30, 33, 34, 36, 37, 42, 44 and 59-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 16, 20-22, 30, 31, 37 of U.S. Patent No. 11,156,606 (‘606). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘606 recites elements not recited in the instant claims.  However the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘606 recites a device for assaying an analyte in a sample comprising: 
a first plate (claim 13), a second plate (claim 13), a plurality of spacers (claim 22), a plurality of particles (claim 13) and a capture agent (claim 22), wherein:
the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration (claim 13);
each of the plates, has, on its respective surface, a sample contact area for contacting a sample that contains a non-cell analyte (claim 13 and 30);
the spacers comprise an array of pillars fixed to the first plate (both plates have fixed spacers, claim 22) that have a uniform height of 5-50 microns, which is encompassed by the recited range of 150 microns or less (claim 20 recites a bead diameter of 50 microns, claim 22 recites the beads have the same height as the spacers);
the particles having a size of 5 microns to 50 microns (claim 20), which is encompassed by the recited range 0.2 microns to 100 microns, and are equal in height to the spacers (claim 22); and
a capture agent is attached on the particles and binds to the non-cell analyte (claim 13);
wherein in the open configuration the two plates are spaced apart and the sample is deposited on one or both plates (claim 13);
wherein in the closed configuration, which is configured after a sample is deposited in the open configuration; a relevant sample volume is compressed by the two plates into a layer of substantially uniform thickness and is substantially stagnant relative to the plates and the uniform thickness of the layer is confined by the plates and is regulated by the plates and the spacers (claim 13);
wherein the relevant sample volume is the analyzed portion of sample (image of common area of thin sample layer that includes bead for analysis, claim 13);
wherein the height of the spacers and the geometry of the particles are configured to make, in the closed configuration, no significant overlaps between the particles and analyte (particles are the same height of the spacers, therefore no overlap can exist between the particles or the analyte, claim 23); and
wherein the capture agent binds specifically to the analyte (claim 13).
Although ‘606 does not specifically teach the particles distributed in the sample contact area, this limitation is drawn to a configuration in which the device must only be capable of being.  ‘606 teaches particles that bind to the analyte and are in the common area of the sample area where the sample is deposited (claim 13), therefore the beads are considered capable of being distributed in the sample contact area in an open configuration.  ‘606 does not specifically recite assaying a target cell and non-cell analyte in a sample.  However the sample is not claimed as part of the device.  Therefore the device of ‘606 must only be capable of assaying a target cell and non-cell analyte in a sample.  ’606 recites an analyte may be cells or non-cell analyte (claim 30) and therefore is considered capable of receiving a sample where a target cell and non-cell analyte are assayed. 
With respect to claim 4, ‘606 recites a kit (claim 13) comprising a labeled detection agent (claim 13), wherein the capture agent specifically binds to the non-cell analyte (claim 13).
With respect to claim 5, ‘606 does not specifically recite the spacers are scale-markers, but this limitation is considered a function of the spacers.  The reference document needs only to be capable of performing any recited functional limitations.  Since ‘606 teaches spacers having the same structural limitations as those recited in the instant claims (claims 13 and 22) it is considered to be capable of functioning as a scale-marker.
With respect to claim 8, ‘606 recites an imager for obtaining an image of a relevant sample volume (claim 13).
Claims 9, 11 and 22 are drawn to functional limitations of the device where the number of particles in the relevant sample volume are configured to be at least 10.  ‘606 teaches a relevant portion volume and particles distributed in the sample volume and therefore are considered capable of imaging and analyzing at least 10 particles in the relevant sample volume.
With respect to claim 19, ‘606 recites the labeled capture agent and labeled detection agent are for a competitive assay wherein the capture agents specifically capture the non-cell analyte (claim 13).
With respect to claims 29 and 30, ‘606 recites the images containing a particle (claim 13) and the imager images a dark field image and a bright field image (claims 14 and 16).
Claims 33 and 34 are drawn to a functional limitation of the device that does not impart any structural limitations on the claimed device.  ‘606 recites the same device as recited in the instant claims and therefore is considered capable of having particles mixed with the sample prior to depositing the sample into the device or disposing the particles on the plate prior to depositing the sample and then mixed with the sample upon deposition of the sample onto the device.
With respect to claim 36, ‘606 recites the particles have a maximum dimension in the range of 5 to 50 microns (Claim 20), which falls within the recited range of 0.05 to 100 microns.
With respect to claim 37, ‘606 recites the non-cell analyte (claim 31) detected using a competitive assay comprising providing a labeled competitive detection agent that competes with the non-cell analyte for binding to the capture agent (claim 13).
Claim 42 is drawn to a functional limitation that does not impart any structural limitations on the claimed device. ‘606 recites the same device as recited in the instant claims and therefore is considered capable of determining values corresponding to analyte and cells using a mobile device.
With respect to claim 44, ‘606 recites the particle material polystyrene, glass or metal (claim 21).
With respect to claims 59, 60, 63 and 64, the cells are not claimed as part of the device and are therefore considered functional limitations of the device.  The reference ‘606 recites the same device recited by the instant claims.  Therefore the device of ‘606 is considered capable of use with the claimed cells and cell dye.
Claims 61 and 62 are drawn to a functional limitation of obtaining images of the device and is therefore a functional limitation of the device that does not impart any structural limitations on the device. The reference ‘606 recites the same device recited by the instant claims and is therefore considered capable of performing the same functional limitations.
Claims 65-67 are drawn to functional limitations of the device used with an algorithm and classifying a level of infection in a subject.  The functional limitations do not impart any structural limitations on the device.  The reference ‘606 recites the same device recited by the instant claims and is therefore considered capable of performing the same functional limitations.

Claims 1, 5-9, 11, 22, 14, 21, 24, 29, 31-36, 42, 44 and 52-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 8, 10, 11, 16, 21-23, 26-28, 31-33, 35, 36, 56 and 57 of copending Application No. 17/268,567 (reference application ‘567). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘567 recites additional elements not recited in the instant claims.  However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘567 recites device for assay comprising:
a first plate, a second plate, a plurality of spacers, a plurality of particles and a capture agent (claims 1 and 2), wherein: 
the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration (claims 1 and 2);
each of the plates has, on its respective surface, a sample contact area for contacting a sample suspected of containing a non-cell analyte and cells (claim 32, human sample contains cells, non-cell analyte, claim 31);
the spacers comprise an array of pillars (spacers periodically arranged indicates an array, claims 1, 2 and 35) having a uniform height of 1 to 100 microns, which is encompassed by the recited range of 150 microns or less, and are fixed on the first plate (claim 21);
the particles have a less than the height of the spacers (claim 57) and are distributed in one of the sample contact areas (claims 1 and 2); and
a capture agent attached on the particles, wherein the capture agent binds a non-cell analyte (claims 1 and 2); 
wherein in the open configuration, the two plates are separated apart, and the sample is deposited on one or both plates (claims 1 and 2); 
wherein in the closed configuration, which is configured after a sample is deposited in the open configuration; a relevant sample volume is compressed by the two plates into a layer of uniform thickness and the uniform thickness is confined by the plates and regulated by the plates and the spacers (claims 1 and 2);
wherein a relevant sample volume is the portion of the sample that the non-cell analyte and the cells are analyzed (claims 1 and 2); and
wherein the capture agent binds specifically to the non-cell analyte (claims 22 and 23).
Although ‘567 does not specifically recite the height of the spacers and the geometry of the particles are configured to make, in the closed configuration, no significant overlap between one or more target cells, between the particles and between the cells and the particles, this limitation is drawn to a functional limitation of the device to eliminate overlap between sample components.  When a functional limitation is claimed, the prior art need only be capable of performing the recited functional limitation.  In the instant case, the sample, and by extension the overlap of sample components, are not claimed as part of the device.  ‘567 teaches the sample structural components of the device required by the instant claims and is therefore considered of providing no overlap in a closed configuration. 
Although ‘567 does not specifically teach the particles distributed in the sample contact area, this limitation is drawn to a configuration in which the device must only be capable of being.  ‘567 teaches particles that bind to the analyte and are in the common area of the sample area where the sample is deposited (claim 1), therefore the beads are considered capable of being distributed in the sample contact area in an open configuration.  ‘567 does not specifically recite assaying a target cell and non-cell analyte in a sample.  However the sample is not claimed as part of the device.  Therefore the device of ‘567 must only be capable of assaying a target cell and non-cell analyte in a sample.  ‘567 recites an analyte may be cells or non-cell analyte (claim 8) and therefore is considered capable of receiving a sample where a target cell and non-cell analyte are assayed. 
With respect to claim 5, ‘567 does not specifically teach the spacers are scale-markers, but this limitation is considered a function of the spacers.  The reference document needs only to be capable of performing any recited functional limitations.  Since ‘567 teaches spacers having the same structural limitations as those recited in the instant claims (claims 1, 2, 21 and 35) it is considered to be capable of functioning as a scale-marker.
With respect to claim 6, ‘567 recite in an opening configuration the particles are on the same plate as the spacers are fixed on (claim 56).
With respect to claim 7, ‘567 recites the distance between two spacers is predetermined (claim 36).
With respect to claim 8, ‘567 teaches the device further comprising an imager for imaging relevant sample volume (claim 3).
Claims 9 and 22 are drawn to functional limitations of the device where the number of particles in the relevant sample volume are configured to be at least 10.  ‘567 teaches a relevant portion volume and particles distributed in the sample volume and therefore are considered capable of imaging and analyzing at least 10 particles in the relevant sample volume.
With respect to claim 14, ‘567 recites the spacers are a periodic array (claim 65).
With respect to claims 21 and 24, ‘567 recites the flexible plate and equation recited in claims 21 and 24 (claim 33).
With respect to claim 29, the claimed images are a functional limitation of the device and are therefore not claimed as part of the device.  The device of ‘567 recites the same structural limitations as those required for the claimed device and are therefore considered capable of having two or more images of a common area of a sample containing a particle.
With respect to claim 31, ‘567 recites a reagent coated on a surface of one or both plates (claim 28).
With respect to claim 32, ‘567 recites the particles produce a monolayer of particles between the plates with no substantial overlap (particle deaggregation indicates no substantial overlap of particles, claim 5).
Claims 33 and 34 are drawn to a functional limitation of the device that does not impart any structural limitations on the claimed device.  ‘567 recites the same device as recited in the instant claims and therefore is considered capable of having particles mixed with the sample prior to depositing the sample into the device or disposing the particles on the plate prior to depositing the sample and then mixed with the sample upon deposition of the sample onto the device.
With respect to claim 35, ‘567 recite the particles having various shape (claim 16).
With respect to claim 36, ‘567 recites the particles having a maximum dimension of 1 micron (claim 27), which is partially encompassed by the recited range of 0.05 to 100 microns.
Claim 42 is drawn to a functional limitation that does not impart any structural limitations on the claimed device. ‘567 recites the same device as recited in the instant claims and therefore is considered capable of determining values corresponding to analyte and cells using a mobile device.
With respect to claim 44, ‘567 recites the particles being polystyrene, latex or metal (claims 10 and 11). 
With respect to claims 52 and 53, ‘567 recites the spacers determine a distance between the first plate and the second plate (claim 1) and the spacers disposed along the first plate (periodic arrangement indicates disposal of spacers along the plate, claim 35; spacers disposed on the first plate or second plate, claim 26).
With respect to claim 54, ‘567 recites the length of the spacers is 1 to 100 microns, which is encompassed by the recited range of at most about 100 microns (claim 21).
With respect to claim 55, the cells are not claimed as part of the device, therefore the device is capable of use with a cell having a diameter that is less than or equal to or less than the length of the spacer.
With respect to claim 56, ‘567 recites the spacer height being between 1 and 10 microns (claim 20) and regulating the thickness of the sample (claim 1), which is encompassed by the recited range of a sample thickness of at most 10 microns.
With respect to claim 57, ‘567 recites the particles having various shapes (claim 16).
With respect to claim 58, ‘567 recites the particles having a maximum dimension of 1 micron (claim 27), which is encompassed by the recited about 1 micron.
With respect to claims 59, 60, 63 and 64, the cells are not claimed as part of the device and are therefore considered functional limitations of the device.  The reference ‘567 recites the same device recited by the instant claims.  Therefore the device of ‘567 is considered capable of use with the claimed cells and cell dye.
Claims 61 and 62 are drawn to a functional limitation of obtaining images of the device and is therefore a functional limitation of the device that does not impart any structural limitations on the device. The reference ‘567 recites the same device recited by the instant claims and is therefore considered capable of performing the same functional limitations.
Claims 65-67 are drawn to functional limitations of the device used with an algorithm and classifying a level of infection in a subject.  The functional limitations do not impart any structural limitations on the device.  The reference ‘567 recites the same device recited by the instant claims and is therefore considered capable of performing the same functional limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s amendments and arguments filed 27 December 2021, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment requiring the new limitation of a pillar height of 150 microns or less.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun et al. (CN-108956241) teaches a device comprising plates having an open and closed configuration, wherein the distance between the plates is regulated by a plurality of spacers that are pillars integrated into the plate, wherein the spacer layer height is 10 to 30 microns.  Yun et al. fail to teach the device comprising particles having capture agents.
Chen et al. (US 9,422,517) teach a device comprising first and second plates in an open and closed configuration separated by an array of spacers comprising pillars that regulate the distance between the plates, wherein the spacers are coated with a binding moiety that performs an assay on a sample comprising target cells or observes multiparticle comprising capture agents that bind spacers as they flow through the device.  Chen et al. fail to teach particles comprising capture agents that bind to a target analyte in a device to which a sample is introduced.
Lue et al. (US 2012/0108787) teach a device comprising first and second plates that are disclosed in an open and closed configuration and in the closed configuration the spacing between the plates is regulated by spacers comprising an array of pillars and immobilized antibodies attached to the plates. Lue et al. fail to teach the device comprising particles having attached capture agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641